Per Curiam:
Dallas Delay appeals the dismissal of his Petition for Declaratory Judgment, challenging the validity of an offender disciplinary rule, for failure to state a claim upon which relief can be granted. Delay also appeals the dismissal of four related motions. He argues that the motion court erred in dismissing his petition because (1) he alleged an actual, justiciable controversy involving the disciplinary rule and (2) the Missouri Department of Corrections failed to follow formal rule-making procedures when adopting the rule. Delay also argues that the court erred in denying his request for a Writ of Habeas Corpus ad Testificandum and three motions for subpoenas duces tecum related to his petition. Finding that dismissal of Delay's petition *581and related motions was appropriate, we affirm the motion court's rulings. Rule 84.16(b).